COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-12-00365-CV


Andy A. Atchley and Karri D. Atchley       §    From the 153rd District Court

v.                                         §    of Tarrant County (153-252122-11)

Chase Home Finance LLC, and                §    June 20, 2013
Federal National Mortgage
Association                                §    Opinion by Justice Meier

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed in part, modified in part, and affirmed as modified.           We

(1) reverse the trial court’s order as to Appellants’ fraudulent lien claim and

remand this case to the trial court for further proceedings on that claim and

(2) modify the portion of the order awarding Appellees $6,000 for attorneys’ fees

to reflect that Appellees are awarded $5,000 for attorneys’ fees. We affirm the

trial court’s order as modified.

      It is further ordered that Appellants Andy A. Atchley and Karri D. Atchley

shall pay all costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By _________________________________
   Justice Bill Meier